EXHIBIT 99.1 NEWS RELEASE 06 CONTACTS Media Investor Relations Angela Howland Blackwell: 585-678-7141 Patty Yahn-Urlaub: 585-678-7483 Cheryl Gossin: 585-678-7191 Bob Czudak: 585-678-7170 Constellation Brands Reports Fiscal 2013 Results and Fiscal 2014 Outlook · Achieves comparable basis diluted EPS of $2.19 and reported basis diluted EPS of $2.04; results include slightly lower than expected tax rate · Gains market share across beer, wine and spirits businesses in fiscal 2013 · Provides fiscal 2014 outlook assuming end of Q1 fiscal 2014 close for beer transaction; expects comparable basis diluted EPS of $2.55 - $2.85 and reported basis diluted EPS of $2.29 - $2.59 · Generates free cash flow of $494 million in fiscal 2013 and projects free cash flow of $475 - $575 million for fiscal 2014 · Reaches agreement in principle with U.S. Department of Justice advancing completion of beer transaction and receives Mexican regulatory approval Fiscal 2013 Financial Highlights* (in millions, except per share data) Comparable % Change Reported % Change Consolidated net sales $ 5
